Case 1:18-cr-00134-KAM Document 74 Filed 09/16/19 Page 1 of 10 PageID #: 344


                                              ANTHONY L. RICCO
                                                ATTORNEY AT LAW

                                             20 VESEY STREET C SUI   TE 400
                                             NEW YORK, NEW YORK      10007
                                                         )))
                                                 TEL (212) 791-39    19
                                                 FAX (212) 964-29    26
                                                  tonyricco@aol.com
S   T E V E N    Z. L     E G O N

O   F   C   O U N S E L




September 16, 2019

Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re: United States v. Donville Inniss, Docket No. 18-Cr.-134 (KAM)

Dear Judge Matsumoto:

               Defense counsel respectfully submits this letter motion (1) objecting to that portion of

the proposed testimony of government’s expert witness, Thomas Durbin LLM, which relates

to Section 7 of the Barbadian Prevention of Corruption Act of 1929, and (2) seeking for this

court to strike Section 7 of the Barbadian Prevention of Corruption Act of 1929 from

consideration by the jury in this case.

Section of The Prevention of Corruption Act Which Must Be Stricken

               Section 7 of the Barbadian Prevention of Corruption Act of 1929 states:

                           Where, in any proceedings against a person for an offence under

                           this Act, it is proved that any money, gift or other consideration

                           has been paid or given to or received by a person in the

                           employment of the Crown or any Government Department or a

                           public body by or from a person or agent of a person holding

                           or seeking to obtain a contract from the Crown or any

                           Government Department or public body, the money, gift or
Case 1:18-cr-00134-KAM Document 74 Filed 09/16/19 Page 2 of 10 PageID #: 345

                 consideration shall, for the purposes of this Act, be deemed to

                 have been paid or given and received corruptly as inducement or

                 reward, unless the contrary is proved.

        The government’s theory of its money laundering prosecution against Donville Inniss

relies upon the application and validity of the Barbados Prevention of Corruption Act of

1929, a ninety year old colonial statute, enacted during the period of British colonial rule,

which establishes a mandatory presumption that shifts the burden of proof to the defendant.1

However, the mandatory burden shifting provision of Section 7 of the Barbadian Prevention of

Corruption Act is a leftover vestige of British colonial rule that is not only inconsistent with

modern United States Supreme Court authorities which permit only permissive presumptions,

but is also a provision that was excluded from the comprehensive Barbados Prevention of

Corruption Law of 2012, that was passed by both house of Parliament, but never enacted

into law by proclamation.2

Doctrine of International Comity

        This court has the authority to make findings on the applicability of a foreign laws or

statutes when litigated in a United States court proceeding.

        In United States v. Thiam, No. 17-2765 (2d Cir. 2019), the Second Circuit reiterated that

the doctrine of international comity “is best understood as a guide where the issues to be

resolved are entangled in international relations.”3 The Second Circuit then stated:




        1
                The Prevention of Corruption Act, was first enacted on June 21, 1929, when Barbados was a
colony during the reign of King George V.
        2
                 See Attachment “A”
        3
                See, Jota v. Texaco, Inc., 157 F.3d 153, 160 (2d Cir. 1998) (quoting In re Maxwell Commc’n Corp.,
93 F.3d 1036, 1047 (2d Cir. 1996)).

                                                        2
Case 1:18-cr-00134-KAM Document 74 Filed 09/16/19 Page 3 of 10 PageID #: 346


                 “Under the principles of international comity, United States

                 courts ordinarily refuse to review acts of foreign governments

                 and defer to proceedings taking place in foreign countries,

                 allowing those acts and proceedings to have extraterritorial effect
                                             4
                 in the United States.”

        Additionally, in Animal Science Products Inc. v. Hebei Welcome Pharmaceutical Co. (No.

16-1220), the Supreme Court issued a recent decision relating to the doctrine of international

comity, which holds that federal courts should accord “respectful consideration” to, but are

not bound by, a foreign government’s submission on the meaning and interpretation of its

domestic laws.

        Although this decision arose from a civil matter, the Supreme Court's decision is

highly relevant here, as it addresses the doctrine of international comity and the interpretation

of foreign law. In the unanimous decision written by Justice Ginsburg, the Court found that

when determining foreign law under FRCP 44.1, “[a] federal court should accord respectful

consideration to a foreign government’s submission, but is not bound to accord conclusive

effect to the foreign government’s statements.” (emphasis added).

        Additionally, the Supreme Court reiterated Fed. R. Crim. P. 26.1’s provision that in

ascertaining foreign law, courts may consider “any relevant material or source” without regard

to whether it is admissible under the Federal Rules of Evidence.                     Justice Ginsburg also laid

out “relevant considerations” when analyzing a foreign government’s characterization of its

law, including: “the statement’s clarity, thoroughness and support; its context and purpose; the

transparency of the foreign legal system; the role and authority of the entity or official


        4
                 See, Fed. Treasury Enter. Sojuzplodoimport v. Spirits Int!l B.V., 809 F.3d 737, 742–43 (2d Cir.
2016)

                                                         3
Case 1:18-cr-00134-KAM Document 74 Filed 09/16/19 Page 4 of 10 PageID #: 347


offering the statement; and the statement’s consistency with the foreign government’s past

positions.” The Supreme Court did not undertake the comity analysis itself but remanded the

case back to the Second Circuit Court of Appeals for renewed consideration consistent with

its opinion.

       Neither the Second Circuit’s recent decision in United States v. Thiam, nor Supreme

Court’s recent decision in Animal Science Products Inc. v. Hebei Welcome Pharmaceutical Co., require

district courts to strictly adhere to foreign law. To the contrary, the Second Circuit’s use of

the language “ordinarily refuse to review acts of foreign governments,” does not appear to

foreclose a district court’s power to review acts of foreign governments in all cases.

Moreover, a district court’s power to review foreign law is buttressed by the Supreme Court’s

recent holding that federal courts should accord “respectful consideration” to, but are not

bound by, a foreign government’s submission on the meaning and interpretation of its

domestic laws.

       Here, Donville Inniss requests that court strike Section 7 of the Prevention of

Corruption Act of 1929 from jury consideration.       The mandatory burden shifting presumption

of Section 7 not only runs contrary to modern United States federal and state case

authorities, but is also contrary to a more recently drafted version of the Act (that passed in

both houses of the Barbadian Parliament in 2012, but was never enacted into law by

Proclamation), which did not include a burden shifting presumption.

Presumptions in Criminal Cases in both Federal and State Courts

       There are numerous statutes that establish presumptions favoring the prosecution in

criminal cases.   Consistent with the constitutional requirement that the prosecution not be

relieved of its duty to prove the defendant’s guilt beyond a reasonable doubt, statutory

presumptions under both federal and New York state law are permissive - that is, the jury may,

                                                 4
Case 1:18-cr-00134-KAM Document 74 Filed 09/16/19 Page 5 of 10 PageID #: 348


but is not required to, find the fact presumed from the fact proved, and that they must be

so told; and that no burden is shifted from the prosecution to the defense.5                A conclusive

or mandatory presumption in this case would "conflict with the overriding presumption of

innocence with which the law endows the accused and which extends to every element of the

crime," and would "invade [the] factfinding function." Sandstrom v. Montana, 442 U.S. 505, 523

(1979) See also, In re Winship, 397 U.S. 358 (1970); Mullaney v Wilbur, 421 U.S. 684 (1975);

People v. McKenzie, 67 N.Y.2d 695, 696 (1986); People v. Mertz, 68 N.Y.2d 136, 148 (1986).

        The Supreme Court has observed:

                A presumption which, although not conclusive, had the effect of

                shifting the burden of persuasion to the defendant, would have

                suffered from similar infirmities. If Sandstrom's jury interpreted

                the presumption in that manner, it could have concluded that

                upon proof by the State of the slaying, and of additional facts

                not themselves establishing the element of intent, the burden

                was shifted to the defendant to prove that he lacked the

                requisite   mental     state.   Such    a   presumption     was    found

                constitutionally deficient in Mullaney v. Wilbur, 421 U. S. 684

                (1975). In Mullaney, the charge was murder, which under Maine

                law required proof not only of intent but of malice. The trial

                court charged the jury that "`malice aforethought is an essential

                and indispensable element of the crime of murder.'" Id., at 686.



        5
                The permissive nature of statutory presumptions against the accused was noted by the
United States Supreme Court in County Court v. Allen, 442 U.S. 140, 157 (1979), which upheld the a
permissive presumption that all occupants of a vehicle possess knowledge of a weapon found therein.

                                                    5
Case 1:18-cr-00134-KAM Document 74 Filed 09/16/19 Page 6 of 10 PageID #: 349


             However, it also instructed that if the prosecution established

             that the homicide was both intentional and unlawful, malice

             aforethought was to be implied unless the defendant proved by

             a fair preponderance of the evidence that he acted in the heat

             of passion on sudden provocation. Ibid.      As we recounted just

             two Terms ago in Patterson v. New York, "[t]his Court . . .

             unanimously agreed with the Court of Appeals that Wilbur's due

             process rights had been invaded by the presumption casting

             upon him the burden of proving by a preponderance of the

             evidence that he had acted in the heat of passion upon sudden

             provocation." 432 U.S., at 214. And Patterson reaffirmed that "a

             State must prove every ingredient of an offense beyond a

             reasonable doubt, and . . . may not shift the burden of proof to

             the defendant" by means of such a presumption. Id., at 215.

Sandstrom v. Montana, 442 U.S. at 524.

       Because the jury may very well interpret the instruction as constituting either a

burden-shifting presumption like that in Mullaney, or a conclusive presumption like those in

Morissette v. United States, 342 U. S. 246 (1952) and United States v. United States Gypsum Co.,

438 U. S. 422 (1978), and because either interpretation would deprive Donville Inniss of his

right to the due process of law, we request that the court preclude any testimony about

section 7, and preclude any testimony on that section by the government’s expert.           See,

Sandstrom v. Montana, 442 U.S. at 524.

       Our research into Barbadian law has revealed a virtual absence of any prosecution

under this 90 year old colonial statute, certainly none since Barbados obtained its freedom

                                               6
Case 1:18-cr-00134-KAM Document 74 Filed 09/16/19 Page 7 of 10 PageID #: 350


from colonialism in 1966.    In fact, over the past 10 years, the Barbadian Parliament has

heavily debated new anti-corruption legislation, and has actually passed a new and

comprehensive anti-corruption statute.    These modern statute has eliminated the burden

shifting presumption in its entirety. In view of the fact that while inferences are permitted

in the United States federal and state court, they are permissive, not mandatory, defense

counsel is of the view that, as applied to this case, that the court should strike Section 7

of the Barbadian Prevention of Corruption Act of 1929 from jury consideration and

preclude any expert testimony regarding Section 7 of the statute.

       This remedial measure in no way prejudices the government’s case, because the jury

is still informed that bribery is not permitted under Barbados law; and the method by

which a defendant would defend himself in Barbados under a 1929 colonial statute is not

relevant for the jury to consider in this case.   As a result of the foregoing, we object to

the government’s expert witness testifying about Section 7 of the Barbadian Prevention of

Corruption Act of 1929, and we request that this provision of the statute be stricken for

the purposes of this case and not presented to the jury.


                                            Respectfully,



                                            Anthony L. Ricco



cc: A.U.S.A. Sylvia Shweder (By E.C.F.)

cc: Gerald M. Moody, Jr. (By E.C.F.)
    Trial Attorney
    U.S. Department of Justice




                                              7
Case 1:18-cr-00134-KAM Document 74 Filed 09/16/19 Page 8 of 10 PageID #: 351




                         ATTACHMENT “A”
       BARBADOS PREVENTION OF CORRUPTION ACT (2012)

                            (Sections 33 & 34)
Case 1:18-cr-00134-KAM Document 74 Filed 09/16/19 Page 9 of 10 PageID #: 352




                                                                                                           29
                                                                                                  L.R.O. 1998

            33. (1) A person who, without lawful authority, promises, offers                         Bribery of a
                                                                                                     public
         or gives any advantage to a public official as an inducement or reward                      official.
         for himself or another person or entity in order that the
         public official

           (a) abstain from performing or perform any act in his official
               capacity;

           (b) assist, hinder or delay any other person in the transaction of any
               business with a public body; or

           (c) hinder, expedite or prevent the performance of any act whether
               by himself or through another public official,

         is guilty of an offence and is liable on conviction on indictment to a fine
         of $500 000 or to imprisonment for a term of 5 years or to both.

            (2) A public official who, without lawful authority, accepts or
         solicits any advantage for himself or another person or entity as an
         inducement or reward in order to

           (a) abstain from performing or perform any act in his capacity as a
               public official;

           (b) assist, hinder or delay any other person in the transaction of
               any business with a public body;

           (c) communicate to another person any classified or confidential
               information obtained in the performance of his functions; or

           (d) hinder, expedite or prevent the performance of an act whether
               by himself or through another public official,

         is guilty of an offence and is liable on conviction on indictment to a fine of
         $500 000 or to imprisonment for a term of 5 years or to both.




                                                   THE LAWS OF BARBADOS
                                     Printed by the Government Printer, Bay Street, St. Michael
                                          by the authority of the Government of Barbados
Case 1:18-cr-00134-KAM Document 74 Filed 09/16/19 Page 10 of 10 PageID #: 353




                                                                                            30



        Bribery          34. (1) Any person who, without lawful authority, offers an
        with regard
        to            advantage to a public official as an inducement or reward for giving
        contracts.    assistance or for using his real or apparent influence in relation to any
                      matter referred to in subsection (2) is guilty of an offence and
                      is liable on conviction on indictment to a fine of $500 000 or to
                      imprisonment for a term of 5 years or to both.

                        (2) The matters referred to in subsection (1) are

                        (a) the payment of the price or other consideration in respect of
                            any contract or sub-contract as referred to in paragraph (b);

                        (b) the procurement, promotion or execution of any contract or
                            sub-contract with a public body for

                              (i)   the performance of any work;

                              (ii) the provision of any service;

                              (iii) the supply of any article, material or substances; or

                              (iv) the doing of any other thing;

                        (3) A public official who, without lawful authority, accepts or
                      solicits any advantage as an inducement or reward for giving
                      assistance or using his real or apparent influence concerning

                        (a) the payment of the price or other consideration; or

                        (b) the procuring, promotion or execution,

                      of any contract or sub-contract as is referred to in subsection (2) is
                      guilty of an offence and is liable on conviction on indictment to a fine of
                      $500 000 or to imprisonment for a term of 5 years or to both.
